Citation Nr: 0016841	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-05 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant had periods of active duty for training and 
inactive duty for training, including a period of inactive 
duty for training from November 1958 to May 1959.

This cases comes before the Board on appeal from a May 1998 
decision of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office, which denied pension 
benefits because the appellant did not have qualifying 
service.


REMAND

The appellant is seeking entitlement to a permanent and total 
disability rating for pension purposes.  It is argued that 
the appellant was discharged from the National Guard for 
medical reasons and is service-connected for residuals of the 
injury.  The record reflects that the appellant is service-
connected for residuals of a bayonet wound, with scarring and 
injury to muscle group IX on the left upper extremity, rated 
as 10 percent disabling since January 1965.  It was 
determined that this was incurred in line of duty while on a 
weekend drill in October 1964.  There is no showing that he 
was discharged as a result of the wound or that he would have 
been eligible for discharge.

VA has a duty to ensure that an appellant is provided full 
due process.  38 C.F.R. § 3.103 (1999).  This includes 
obtaining all evidence pertaining to the claim and in VA's 
constructive possession.  38 C.F.R. § 3.103(d) (1999); see 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

In this case, the Board notes that the appellant has 
testified to the existence of discharge records from the 
Louisiana National Guard.  The appellant was injured while 
serving in the Louisiana National Guard, and records relating 
to the reasons for his discharge are relevant.  Additionally, 
there may be medical records from the National Guard which 
would be relevant to his claim for entitlement to a permanent 
and total disability rating for pension purposes.  All 
records from the Louisiana National Guard including medical 
records and discharge records should be obtained and made 
part of the claims file.

The Board notes that there is some duty to assist a veteran 
in the completion of his application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995); Epps 
v. Brown, 9 Vet. App. 341 (1996) (§ 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  The Board makes no finding as to whether the 
appellant has presented a well grounded claim, invoking a 
duty to assist with evidence in support of his claim pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development.

1.  An appropriate official at the RO 
should attempt to obtain the veteran's 
personnel and service medical records 
from the Louisiana National Guard, and to 
obtain all records related to the 
appellant's discharge from the National 
Guard.  All records obtained should be 
added to the claims folder. 

2.  After the above development has been 
completed, and the veteran provided 
adequate opportunity to respond, the RO 
should review its decision denying the 
claim of entitlement to a permanent and 
total disability rating for pension 
purposes, to determine if any change is 
warranted.  The RO should specifically 
address whether the appellant has 
qualifying service for eligibility for 
pension under 38 C.F.R. 
§ 3.3(a)(3)(ii)(1999).  If any action 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision(s) reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


